Citation Nr: 1301205	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-42 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had recognized guerilla service and regular Philippine Army service from November 1942 to June 1945.  He died in June 1987.

In March 2009, the RO received the appellant's claim for VA benefits as the surviving spouse of the Veteran.  This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied the Veteran's claim, finding that the RO had not received adequate documentation to recognize the appellant as the surviving spouse of the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With her March 2009 claim, the appellant submitted a photocopy of a certified copy of the marriage contract between herself and the Veteran, and a photocopy of a certified copy of the certificate of death for the Veteran.

In an April 2009 letter, the RO informed the appellant that the RO could no longer accept uncertified documents or photocopies of uncertified documents as evidence in claims for benefits.  The RO informed the appellant that it was necessary to provide the RO the original or an original certified copy of the marriage contract and the Veteran's death certificate.  The RO informed the appellant that, because the appellant and the Veteran had each had previous marriages, the appellant needed to provide the RO the original or an original certified copy of the death certificates of the Veteran's previous spouse and the appellant's previous spouse.

In September 2010, the RO received from the appellant photocopies of certified copies of the certificate of death for the appellant's previous spouse, the certificate of death for the Veteran's previous spouse, and the marriage contract between the appellant and the Veteran.

The RO issued a statement of the case in July 2010 and a supplemental statement of the case in March 2011.  In October 2011, the appeal was certified to the Board.  In November 2011, an original certified copy of the certificate of death of the appellant's previous spouse was added to the claims file.

In November 2012, the Board wrote to the appellant, indicating that the certified copy of the certificate of death of the appellant's previous spouse was not considered by the RO when the RO denied the appellant recognition as the surviving spouse of the Veteran.  The Board informed the appellant that she had the right to have the RO review that document before the Board reviewed it.  The Board informed the appellant that she also had the right to waive (give up) her right for the RO to review the document, and that she could do so by submitting a waiver in writing.  The Board informed the appellant that if she did not respond within 45 days after the Board's letter, the Board would assume that the appellant did not wish to have the Board decide the appeal at this time, and the Board would remand the appeal to the RO for review.

The Board did not hear from the appellant within 45 days after the Board's November 2012 letter.  The Board therefore is remanding the case to the AMC or RO for reconsideration of the case, to include consideration of the document received in November 2011.

The Board notes that the original certified copy of the death certificate of the appellant's previous spouse is only one of the documents that the RO told the appellant were required.  It would serve the interest of making very thorough efforts to assist a claimant for VA benefits for the AMC or RO to restate to the appellant each additional document for which the RO requires the original or an original certified copy, specifically: the certificate of death of the Veteran's previous spouse, the certificate of death of the Veteran, and the marriage contract of the appellant and the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC or RO should again inform the appellant of the documents which the RO requested, but has not yet received, in the form of the original document or an certified copy (the original of a certified copy), specifically: (a) the certificate of death of the Veteran's previous spouse, (b) the certificate of death of the Veteran, and (c) the marriage contract of the appellant and the Veteran.  The AMC or RO should provide a reasonable period for the appellant to submit those documents, and should inform the appellant of that period.

2.  Thereafter, the AMC or RO should again review the case, and issue a decision as to whether the VA recognizes the appellant as the surviving spouse of the Veteran.

3.  If the appellant is recognized as the surviving spouse of the Veteran, the AMC or RO should develop evidence as necessary and adjudicate the appellant's claim for VA benefits as the surviving spouse of the Veteran.

4.  If recognition of the appellant as the surviving spouse of the Veteran remains denied, the AMC or RO should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter on appeal.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



